                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           EASTERN DIVISION



BENNION & DEVILLE FINE                      Case No. ED CV 15-01921-DFM
HOMES, INC., a California
corporation, et al.                         AMENDED JUDGMENT

         Plaintiffs,

             v.

WINDERMERE REAL ESTATE
SERVICES COMPANY, a Washington
corporation,

         Defendant,

AND RELATED COUNTERCLAIMS



      Following the July 26, 2018 Jury Verdict (Dkt. 218) and the Court’s
January 15, 2019 Order re: Post-Trial Motions (Dkt. 263), IT IS HEREBY
ORDERED that:
      Judgment be entered in favor of Defendant Windermere Real Estate
Services Company and against Plaintiffs Bennion & Deville Fine Homes, Inc.,
Bennion & Deville Fine Homes SoCal, Inc., and Windermere Services
Southern California, Inc., on all claims asserted in the First Amended
Complaint.
      Judgment be entered in favor of Counter-Claimant Windermere Real
Estate Services Company on the claims asserted in the First Amended Counter
Claim as follows:
      Windermere Real Estate Services Company shall have and recover from
Bennion & Deville Fine Homes, Inc. (“B&D Fine Homes”) the sum of One
Million, Two Hundred Sixty-Four Thousand, Five Hundred Fifty-Five and
32/100 Dollars ($1,264,555.32);
      Windermere Real Estate Services Company shall have and recover from
Bennion & Deville Fine Homes SoCal, Inc. (“B&D Fine Homes SoCal”) the
sum of Three Hundred Ten Thousand, Two Hundred Thirty-Four and 98/100
Dollars ($310,234.98);
      Of the amounts owed by B&D Fine Homes and B&D Fine Homes
SoCal as set forth above, Robert L. Bennion and Joseph R. Deville are each
jointly and severally liable for One Million, Ninety-Five Thousand, Two
Hundred Thirty-Nine and 13/100 Dollars ($1,095,239.13);
      As the prevailing party, Windermere Real Estate Services Company
shall have and recover from Bennion & Deville Fine Homes, Inc., Bennion &
Deville Fine Homes SoCal, Inc., Robert L. Bennion, and Joseph R. Deville,
jointly and severally, attorneys’ fees in the sum of Eight Hundred Thousand,
Five Hundred and Twenty-Two Dollars ($800,522.00);
      As the prevailing party, Windermere Real Estate Services Company
shall have and recover from Bennion & Deville Fine Homes, Inc., Bennion &
Deville Fine Homes SoCal, Inc., Robert L. Bennion, and Joseph R. Deville,
jointly and severally, additional costs awarded by the Court in the sum of




                                       2
Thirty-Three Thousand, Three Hundred and Ninety-Eight and 27/100 Dollars
($33,398.27);1
      As the prevailing party, Windermere Real Estate Services Company
shall have and recover from Bennion & Deville Fine Homes, Inc., Bennion &
Deville Fine Homes SoCal, Inc., Robert L. Bennion, and Joseph R. Deville,
jointly and severally, costs in the amount to be taxed by the clerk with
reference to the Application to the Clerk to Tax Costs filed on August 29, 2018
(Dkt. 226); and
      Post-judgment interest in the amount of 2.44% per annum shall continue
to accrue on the total amount of the judgment pursuant to 28 U.S.C. § 1961(a)
until the judgment is paid in full. Interest will accrue on the attorneys’ fees and
costs set forth above from the date of entry of this Amended Judgment. Interest
will accrue on the remainder of this judgment from August 15, 2018, the date
on which judgment was initially entered.
      IT IS SO ORDERED.



Date: February 26, 2019                      ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




      1
        The reference to “$33,498.27” in costs on page 27 of Dkt. 263 is an
error. The correct amount of costs awarded is $33,398.27. See Dkt. 263 at 9.

                                         3
